In a consolidated action to recover damages for wrongful death and injury to person and property arising out of a collision between a passenger automobile and three automobile trucks on a public highway, the plaintiffs in Actions Nos. 2 and 3 appeal from an order denying their motion -made pursuant to section 288 of the Civil Practice Act for an examination before trial, -as witnesses, of three members of the New York State Police. Order affirmed, with $19 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur.